Name: Commission Regulation (EC) NoÃ 2172/2004 of 17 December 2004 amending Regulation (EC) NoÃ 417/2002 of the European Parliament and of the Council on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankersText with EEA relevance
 Type: Regulation
 Subject Matter: deterioration of the environment;  transport policy;  environmental policy;  maritime and inland waterway transport;  technology and technical regulations
 Date Published: nan

 18.12.2004 EN Official Journal of the European Union L 371/26 COMMISSION REGULATION (EC) No 2172/2004 of 17 December 2004 amending Regulation (EC) No 417/2002 of the European Parliament and of the Council on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 417/2002 of the European Parliament and of the Council of 18 February 2002 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (1), and in particular Article 11 thereof, Whereas: (1) Regulation (EC) No 417/2002 is based on the definitions and standards detailed in Annex I of the International Convention for the Prevention of Pollution from Ships (hereinafter the Marpol Convention ). (2) On 4 December 2003, the Marine Environment Protection Committee (MEPC) of the International Maritime Organisation adopted a number of amendments to Annex I to the Marpol Convention. Those amendments will come into force on 5 April 2005. (3) The references in Regulation (EC) No 417/2002 to Annex I to the Marpol Convention have to be updated in the light of those amendments. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 417/2002 is amended as follows: 1. Article 3 is amended as follows: (a) In point 2, the reference to Resolution MEPC 94(46) of 27 April 2001 which enters into force on 1 September 2002 is replaced by a reference to Resolution MEPC 111(50) of 4 December 2003 which enters into force on 4 April 2005. (b) In point 7, the following sentence is added: any Category 2 oil tanker shall be provided with segregated ballast tanks protectively located (SBT/PL). (c) Point 10 is replaced by the following: 10. double-hull oil tanker  shall mean: a) an oil tanker of 5 000 tonnes deadweight and above, meeting the double-hull or equivalent design requirements of Regulation 13F of Annex I of MARPOL 73/78 or fulfilling the requirements of Paragraph 1(c) of the revised Regulation 13G of Annex I of MARPOL 73/78; or b) an oil tanker of 600 tonnes deadweight and above but less than 5 000 tonnes deadweight, fitted with double bottom tanks or spaces complying with the provisions of regulation 13F (7)(a) of Annex I of MARPOL 73/78, and wing tanks or spaces arranged in accordance with regulation 13F (3)(a) and complying with the requirement as to distance w as referred to in regulation 13F (7)(b) of Annex I of MARPOL 73/78;. 2. In Article 6, the reference to MEPC Resolution 94(46) of 27 April 2001 is replaced by a reference to MEPC Resolution 94(46) of 27 April 2001 as amended by MEPC Resolution 99(48) of 11 October 2002 and by MEPC Resolution 112(50) of 4 December 2003. 3. In Article 11, the reference to Resolutions MEPC 94(46) and 95(46) is replaced by a reference to Resolutions MEPC 111(50) and MEPC Resolution 94(46) as amended by MEPC Resolution 99(48) and MEPC Resolution 112(50). Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2004. For the Commission Jacques BARROT Vice-President (1) OJ L 64, 7.3.2002, p.1. Regulation as last amended by Regulation (EC) No 1726/2003 (OJ L 249, 1.10.2003, p. 1).